*567Judgment, Supreme Court, Bronx County (Elizabeth Foley, J.), rendered December 17, 2008, convicting defendant, after a jury trial, of three counts of endangering the welfare of a child, and sentencing him to an aggregate term of three months of intermittent imprisonment to be served on weekends and three years’ probation, unanimously affirmed.
The court properly declined to charge justification. There was no reasonable view of the evidence, viewed in a light most favorable to defendant, that supported a justification defense (see People v Watts, 57 NY2d 299, 301-302 [1982]; People v Hubrecht, 2 AD3d 289, 290 [2003], lv denied 2 NY3d 741 [2004]). Neither the prosecution nor the defense case provided a factual basis for such a charge. In any event, any error in declining to charge justification was harmless. Defendant was convicted of endangering the welfare of a child, a crime to which the defense of justification generally does not apply (see People v Varela, 164 AD2d 924 [2d Dept 1990], lv denied 76 NY2d 1025 [1990]; People v Fields, 134 AD2d 365 [2d Dept 1987], lv denied 72 NY2d 956 [1988]). Even assuming that this defense could apply to an endangering charge, under the present circumstances, there is no reasonable possibility that a justification instruction would have resulted in a more favorable verdict. Concur—Tom, J.P., Saxe, Moskowitz, Abdus-Salaam and Gische, JJ.